Citation Nr: 0906515	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from 
September 1996 to May 2002.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.  


REMAND

Service treatment records (STRs) show that the Veteran had a 
cyst removed from his left shoulder in August 1998, with no 
reported subsequent complications.  A May 2000 report 
documents complaints of stiffness and pain in the joints, 
including the shoulders; there is also a finding of left 
shoulder "popping."  A June 2000 report notes a complaint 
of left shoulder pain; no abnormalities were found on X-ray 
of the shoulder.  A November 2001 record notes complaints of 
"popping" and "looseness" of multiple joints, and that the 
Veteran was to have a consultation with orthopedics, but that 
such did not occur.  

A June 2002 record from the Navarre Clinic notes that the 
Veteran injured his left shoulder a few days prior playing 
sports.  Findings included swelling and limited range of 
motion.  The diagnosis was left shoulder subluxation; a July 
2002 follow-up record notes findings of decreased strength, 
range of motion, functional level, poor posture and increased 
pain.  Treatment records from Dr. S. dated in October 2003 
reveal an on-the-job shoulder injury in August 2003.  A 
January 2004 treatment record from Dr. S., notes the Veteran 
had a pre-existing left shoulder injury which was permanently 
aggravated (permanently restricting overhead work 
activities).  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the requirement that a disability "may be 
associated" with service is a "low threshold" standard.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
Veteran was afforded a VA examination for his left shoulder 
in June 2003 and the diagnosis was a history of left shoulder 
dislocation after service, secondary to a sports injury.  
(While the Veteran reported injuring his shoulder in service, 
the examiner was unable to locate documentation of such 
injury, and consequently did not offer an opinion regarding a 
nexus between current left shoulder disability and complaints 
in service.)  Given that such complaints were noted, the low 
threshold standard of McLendon is met, and a nexus opinion is 
necessary.  

Finally, the Board notes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Here, the 
Veteran was not provided notice regarding the assignment of 
disability ratings of effective date of award.  The RO will 
have the opportunity to cure such notice deficiencies on 
remand.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the appellant 
notice regarding the rating of shoulder 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The Veteran should be asked to 
identify all sources of treatment and/or 
evaluation he received for his left 
shoulder disability since his discharge 
from service, and to provide releases 
necessary for VA to secure copies of the 
complete reports of such 
treatment/evaluation.  The RO should 
secure complete clinical records (those 
not already of record) from all identified 
sources.  If any records are unavailable, 
the Veteran and his representative should 
be so notified.  

3.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine the nature and likely 
etiology of his current left shoulder 
disability(ies).  The examiner must review 
the Veteran's claims file in conjunction 
with the examination.  The examiner should 
specify the diagnosis for any (and each) 
current left shoulder disability found, 
and opine whether such disability is at 
least as likely as not related to the 
Veteran's active service, and specifically 
to the complaints noted therein.  The 
examiner must explain the rationale for 
all opinions given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

